Citation Nr: 1510714	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as neurodermatitis to
include as a result of exposure to herbicide or as secondary to service-connected
diabetes mellitus, type II or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2013, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 
 
This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded an examination in September 2013.  The VA examiner determined that there were no diagnoses of a current skin disorder but later discussed neurodermatitis.  He indicated that it was another term for Skin Picking Disorder (SPD) which was a psychiatric disorder defined as repetitive picking, scratching, rubbing, digging, or squeezing of skin, resulting in visible tissue damage and impairment in social functioning; and is included as a separate diagnosis in the group of the obsessive-compulsive and related disorders.  He noted that neither the medical record nor VA evaluations identified any signs or symptoms consistent with this diagnosis.  The examiner added that to determine the diagnosis of neurodermatitis (a.k.a. skin picking disorder) and its relationship to the Veteran's service-connected PTSD, an evaluation by a psychiatrist or psychologist was necessary.  However, despite this determination, no follow-up evaluation was performed.  Therefore, on remand, the Veteran must be afforded further examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with a psychiatrist or psychologist to determine whether he has a diagnosis of neurodermatitis (skin picking disorder) and its relationship to his service-connected PTSD.  The examiner must review the Veteran's electronic record in conjunction with the examination.  The examination report must indicate that such review was undertaken.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner must provide an opinion as to whether it is at least as likely as not that (a 50 percent probability or greater) any currently diagnosed neurodermatitis was either (1) caused or (2) aggravated by the Veteran's service-connected PTSD. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
 4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

